Title: Thomas Jefferson to George Divers, 17 August 1813
From: Jefferson, Thomas
To: Divers, George


          Dear Sir Monticello Aug. 17. 13.
          I have just recieved a copy of the Congressional assesment law, and find that it is highly concerns our interest and attention. two officers for our district (of Amherst, Nelson, Albemarle & Fluvanna) are to be appointed by the President, 1. a Collector, and 2. a Principal assessor. the first is of no concern to those of
			 us who mean to pay punctually: but the 2d is all important.
			 the quota of our county or district (I know not
			 which) is fixed by Congress in another law not come to hand, and this quota is to be partitioned among the taxable persons accordi by the Assessor according to his estimate of our property. you are sensible how a bad
			 man may indulge his partialities and prejudices in the execution of such a power. we
			 ought
			 immediately
			 then to look out for & recommend to the President some man, just, capable, and without party or personal bias. I presume he should be taken from Albemarle or Nelson the two central counties. my acquaintance is not general enough to make the selection; and
			 I wish therefore that those of more knolege of the characters among us, would
			 give their opinions,
			 which I will undertake to forward to the President.
			 as far as my acquaintance goes among those who would accept such an
			 office, I should prefer Peter Minor. but there may be others preferable unknown to me. be so good as to give me your opinion of the
			 fittest person, & by the bearer if you can, as
			 I set out on Saturday for Bedford. ever affectly yours
          Th:
            Jefferson
        